Title: To George Washington from Gustavus Scott, 27 November 1795
From: Scott, Gustavus
To: Washington, George


          
            Sir
            George Town [D.C.] 27. Novr 1795.
          
          I received last Night a Manuscript Copy of the enclosed Resolution which I had no doubt wou’d pass when I left Annapolis; tho’ I did not expect the Vote wou’d be unanimous. The

business respecting the 50 potk shares is in such a Train as to leave no Doubt but so many shares will either be taken up by the State, or by some Individuals through the Means of the State: whether Virginia will do any thing, I think very doubtfull: if not the Object is but half attained. I am with the highest Respect Sir Yr mo. obt servt
          
            Gusts Scott
          
        